On the trial, Charles B. Olive was examined as a witness on behalf of the state, and, on his cross-examination, was asked by defendants' counsel if he did not tell the defendant Beasley that he (Beaseley) was innocent, and that he (witness) would have Beasley's name Stricken out of the indictment; and the witness denied having told Beasley anything of the kind.
One Kennedy was examined by the defendants, and was asked the following question: "Shortly after this difficulty at Fuller's store in Smithfield did Charles B. Olive say anything to Beasley, in your presence, about having Beasley's name stricken out of the indictment, and his not believing that Beasley had anything to do with the difficulty; if so, what was it?"
The witness testified that he did not hear all that he said; that olive and Beasley were in conversation about this matter when witness came up, and that he could not give the substance of the whole conversation, but that he heard all that was said after he came up. His Honor refused to allow the question to be answered, and the defendants excepted.
The jury returned a verdict of not guilty as to the defendant Richard Barber, and guilty as to the other defendants.
After verdict, the defendants moved for a new trial, upon two grounds:
1. Because the court refused to permit the witness, Kennedy, to answer the question propounded to him. *Page 525 
2. That two of the jurors, while the jury were out considering of their verdict, walked down towards the river from their fellows, and, upon returning, declared themselves in favor of finding defendants guilty, without deliberating upon the case at all.
The motion was overruled, and the defendants appealed from the judgment pronounced.
We are of the opinion that there was no error in overruling the first ground; for we are unable to see how the defendants were prejudiced by the ruling of the court on this point. The question put to Kennedy was for the purpose of impeaching the credibility of the witness Olive; but the "case" does not set forth the testimony of Olive on his direct examination. It may be that this testimony did not implicate the defendant Beasley in the assault and battery, and his connection with the affair may have been proved by other testimony on the trial. How that is, does not appear. But at all events, it was necessary that this testimony, or so much thereof as tended to establish the guilt of Beasley, should have been stated, so that the court might see whether the statement of Olive, in the alleged conversation with Beasley, was in conflict with his testimony-in-chief; for if there was no contradiction, then the question put to him on the cross-examination was irrelevant and his answer conclusive. Whitesides v.Twitty, 8 Ired., 431; where Chief-Justice RUFFIN says:
"From the nature of a bill of exceptions, it is incumbent on the party excepting, when the error alleged consists in rejecting evidence, to show distinctly in it what the evidence was, in order that its relevancy may appear, and that it may be seen that a prejudice has arisen to him from the rejection. * * * For verdicts and judgments are presumed to be right and according *Page 526 
to law and justice, until the contrary be shown; and the bill of exceptions is required to state all the facts necessary to show the error clearly."
Besides this, there are other grounds upon which we think the ruling of the judge may be sustained:
1. The question put to Kennedy is leading in its character, because suggestive of the answer. State v. Shule, 10 Ired., 153. The witness should have been asked simply to state whether he heard the alleged conversation with Beasley, at the time and place designated; and if so, to relate what passed in the conversation. 1 Phillips on Ev., 269, 270.
2. The testimony of Kennedy was obnoxious top the further objection, that on the cross-examination preparatory to the impeachment of the testimony of the witness Olive, he was not asked as to the time and place
involved in the supposed contradiction, or some other circumstances sufficient to point out the particular occasion. Starkie, on Eve 240; 1 Greenl. on Ev., 462.
The other ground urged by the defendants for a new trial, based upon the separation of the jury, is without any merit. It has been repeatedly decided by this court, that a temporary separation of a juror from his fellows is no ground for awarding a venire de novo, though it may be a reason for applying to the discretion of a judge in the court below for a new trial. State v. Lytle, 5 Ired., 58; State v. Miller, 1 Dev  Bat., 500;State v. Tilghman, 11 Ired., 513; The exception of this rule is where there is a legal necessity arising from the duty of the court to guard the administration of justice from fraudulent practices, as in case of tampering with the jury or keeping back the witnesses of the prosecution by the prisoner; but the exception does not embrace misdemeanors, except such where infamous punishments are awarded. In misdemeanors of the lesser grade, like, this, the question of new trial, on account of the separation of the jury, is always addressed to the discretion of the court. State v.Wiseman, 68 N.C. 203. *Page 527 
Finding no error to the prejudice of the defendants in the judgment, it must be affirmed. Let this be certified to the superior court of Johnston County.
No error.                                Affirmed.